Case: 20-50552     Document: 00515738137         Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50552
                                                                     February 9, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Quintanilla, Jr., also known as Daniel Quintanilla,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:17-CR-116-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Daniel Quintanilla, Jr., argues on appeal that his 24-month revocation
   sentence, which is both the statutory maximum and within the range
   recommended by the policy statements in the Sentencing Guidelines, is
   substantively unreasonable because the district court failed to consider his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50552      Document: 00515738137            Page: 2      Date Filed: 02/09/2021




                                      No. 20-50552


   personal history of substance abuse, mental illness, and having been the
   victim of childhood sexual abuse. Arguing that the Guidelines lack an
   empirical   basis,   Quintanilla    also    challenges   the    presumption    of
   reasonableness that attaches to a within-guidelines revocation sentence, see,
   e.g., United States v. Lopez-Velasquez, 526 F.3d 804, 808-09 (5th Cir. 2008),
   but he recognizes the issue is foreclosed and raises it only to preserve his
   opportunity for further appellate review.           See, e.g., United States v.
   Mondragon-Santiago, 564 F.3d 357, 366 (5th Cir. 2009).
          We review the sentence for reasonableness under the plainly
   unreasonable standard of review. See Holguin-Hernandez v. United States,
   140 S. Ct. 762, 767 (2020); United States v. Warren, 720 F.3d 321, 326 (5th
   Cir. 2013). We consider the substantive reasonableness of the sentence
   imposed under an abuse-of-discretion standard. Warren, 720 F.3d at 332. If
   the sentence is unreasonable, we then consider whether the district court’s
   “error was obvious under existing law.” Id. at 332 n.2 (internal quotation
   marks and citation omitted).
          Quintanilla has failed to show that his revocation sentence is
   substantively unreasonable. As Quintanilla recognizes, his within-guidelines
   revocation sentence is afforded a presumption of reasonableness. See Lopez-
   Velasquez, 526 F.3d at 808-09. And here, the district court considered at
   sentencing the very factors to which Quintanilla now points, but it implicitly
   concluded they did not warrant a lower sentence. See 18 U.S.C. § 3553(a)(1);
   see also United State v. Kippers, 685 F.3d 491, 498 (5th Cir. 2012) (explaining
   that a district court need not engage in “a checklist recitation of the section
   3553(a) factors” and that implicit consideration is generally sufficient
   (internal quotation marks and citation omitted)). Thus, the totality of the
   circumstances reflects that the district court did not fail to account for a
   factor that should have received significant weight, give significant weight to
   an irrelevant or improper factor, or commit a clear error of judgment in



                                           2
Case: 20-50552      Document: 00515738137          Page: 3   Date Filed: 02/09/2021




                                    No. 20-50552


   balancing the § 3553(a) factors. See Warren, 720 F.3d at 332. Quintanilla’s
   arguments amount to no more than a request for this court to reweigh the
   § 3553(a) factors, which we will not do as the district court is “in a superior
   position to find facts and judge their import under § 3553(a) . . . .” United
   States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
          The judgment of the district court is AFFIRMED.




                                          3